Citation Nr: 1204732	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to December 1978 and from November 1990 to September 1991.  The Veteran died in January 2006; the appellant is his widow. 

The instant claim initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  The Board remanded the claim in December 2008 and January 2010 for additional development of the record, and it now returns to the Board for appellate review. 

The appellant testified before the undersigned Veterans Law Judge at a personal hearing conducted at the RO in August 2008.  A copy of the hearing transcript associated with the claims file. 


FINDINGS OF FACT

1. The Veteran died in January 2006; the immediate cause of death was glioblastoma multiforme.

2. At the time of the Veteran's death, he was not in receipt of service-connected benefits for any disability.  


3. Resolving all reasonable doubt in the appellant's favor, the Veteran was exposed to Sarin gas in Khamisiyah, Iraq in March 1991. 

4. Resolving all reasonable doubt in the appellant's favor, glioblastoma multiforme was etiologically related to Sarin gas exposure during military service. 


CONCLUSION OF LAW

The cause of the Veteran's death is etiologically related to active military service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for the cause of the Veteran's death is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

As reported on the Veteran's death certificate, he died in January 2006; the immediate cause of death was glioblastoma multiforme.  The appellant argues that the glioblastoma multiforme was etiologically due to the Veteran's exposure to Sarin gas during service in the Persian Gulf War.

A review of the Veteran's service personnel records reflect that he served with the 351st Ordnance Company.  Information from the Department of Defense shows that that the unit was among those exposed to Sarin gas during the Khamisiyah demolition in March 1991 when rockets were destroyed in a fire pit.  The Board observes that no evidence states that the Veteran was among the unit members at Khamisiyah; however, the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the event in question.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

There is also medical literature of record that reports a positive correlation between the development of brain cancer and presence at Khamisiyah in March 1991.  The literature notes that approximately 55 percent of the brain cancers that developed were glioblastomas.  

Three VA opinions were obtained on the question of whether there was an etiologically relationship between this Veteran's military service and his glioblastoma.  Each opinion was proffered by the same physician, Dr. SB.

In July 2009, Dr. SB opined that given the current information available regarding the effects of Sarin gas exposure, it was less likely as not that the Veteran's glioblastoma was related to exposure to Sarin gas.  The examiner was then asked for another opinion in light of additional evidence submitted by the appellant, namely the aforementioned medical literature.  Upon reviewing this evidence, in March 2011, Dr. SB concluded that it is at least as likely as not that the Veteran's glioblastoma was at least as likely as not due to his exposure to Sarin gas while he was in Iraq.  In September 2011, she then reviewed the entire claims folder again due to the discrepancy between her first and second opinions and reached the same conclusion that the Veteran's glioblastoma was at least as likely due to his Sarin gas exposure during military service.

There is no competent evidence of record to contradict the above evidence.  Accordingly, the Board affords the benefit of the doubt to the appellant and finds that it is at least as likely as not that the cause of the Veteran's death is etiologically related to his military service.  The appellant's claim is granted.


ORDER

Service connection for cause of the Veteran's death is granted.
 


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


